DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the election of claims filed on 10/28/2022. Claims 1-20 are currently pending.
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 10/28/2022 is acknowledged.
Claims 2-6, 8-13 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II and non-elected Species B through F, there being no allowable generic or linking claim.  It is noted that in the reply applicant has stated that claim 2 is generic to all species.  However claim 2 recites an “adjustable fulcrum position”.  The elected embodiment of Species A shows in fig. 7 that the fulcrum position 600 is fixed (also see par. 64, top, and figs. 9A, 9B and 10 wherein the fulcrum position is fixed).  In contrast, embodiments shown figs. 8A and 8B have an adjustable fulcrum position 600.  Therefore claim 2 is not considered to be generic across all Species including Species A and has been withdrawn from consideration.  Overall claims 1, 14 and 20 are generic. Claims 1, 7, 14 and 20 are examined.
The claims that correspond to the Species identified in the restriction requirement mailed on 08/31/2022 are shown below:
Species
Figures
Claims as they relate to the Species
A
1-4, 5A, 5B, 5C, 6 and 7
1, 7, 14 and 20
B
1-3 and 8A
1-5 and 14-20
C
1-3 and 8B
1-6 and 14-20
D
1-3 and 9A
1, 7-10, 14 and 20
E
1-3 and 9B
1, 7-11, 14 and 20
F
1-3 and 10
1, 7-10, 12-14 and 20

It is noted that Fig. 3 shows a controller and Fig. 3 is included with Species A although a controller is not shown in fig. 7 wherein a controller is shown in figs. 8A, 8B, 9A, 9B and 10.  fig. 7 was included with Species A because par. 78 states that a controller is applicable to all engine mounting systems 300 including the system of fig. 7 as pointed out in par. 49.  It is further noted that applicant has not included fig. 5B with Species A in the Remarks filed on 10/28/2022 wherein Species A includes figs. 1-4, 5A, 5B, 5C, 6 and 7 as shown above and also in the restriction requirement.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 420 (for example the fulcrum body 420 of the engine mount 316 discussed in par. 56 does not appear to be shown in any of the drawings).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Pars. 25-27 state that figs. 9A, 9B and 10 show and “adjustable fulcrum position”.  However par. 66 discusses that the fulcrum position is fixed regarding figs. 9A, 9B and 10.  Figs. 9A, 9B and 10 appear to show a fixed fulcrum position 600 wherein in figs. 9A and 9B a link aperture is adjustable and in fig. 10 a lateral length of the thrust-link lever is adjustable as also discussed in par. 66.
Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities:  in line 4 change “an aircraft” to - - the aircraft - - for proper clarity.  Appropriate correction is required.  This is not considered to be indefinite because only one aircraft was found to be discussed in disclosure including aircraft 10 in fig. 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a turbomachine” in line 9.  It is unclear if the line 9 turbomachine 1) refers to the line 1 turbomachine, or 2) is a second turbomachine.
Claim 20 recites “an aft engine mount” in line 17.  It is unclear if the line 17 engine mount 1) refers to the line 8 aft engine mount or 2) is a second aft engine mount.
Claims dependent thereon are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 2014/0217233 A1 (Dezeustre).
Regarding claim 1, Dezeustre discloses a thrust mount assembly (111, 111a, 113, 114; see figs. 2 and 4 below, and fig. 3) for a turbomachine (2; see fig. 8), comprising: a thrust link-lever (114; see figs. 2 and 4 below) having a first end region (see fig. 2 below), a second end region (see fig. 2 below), and a fulcrum region (see figs. 2 and 4 below) disposed between the first end region and the second end region (see fig. 2 below); a first thrust link 111, see figs. 2 and 4 below) coupled (see fig. 2 below) or couplable to the first end region; a second thrust link (111a, see figs. 2 and 4 below) coupled (see figs. 2 and 4 below; and fig. 3) or couplable to the second end region; and an aft engine-mount (113; see figs. 2 and 4 below; engine mount 113 connects engine 2 to rigid structure 14 of pylon 10 portion 12) comprising a fulcrum body (see fig. 2 below), the thrust link-lever (114; see figs. 2 and 4 below) coupled or couplable to the fulcrum body of the aft engine-mount (113; see figs. 2 and 4) at a fulcrum position (location where wherein the pin of fulcrum body goes through thrust link- lever 114) of the thrust link-lever, wherein when coupled to a turbomachine 2, the fulcrum position of the thrust link-lever is laterally offset (fulcrum position is laterally offset from engine 2 rotational axis (dashed line in fig. 9), i.e. the away from page in the Y direction and away from pylon 10 in fig. 9; this is also shown in annotated fig. 4 below) and/or laterally adjustable relative to an axis of rotation (see fig. 4 below) of the turbomachine (2; see fig. 8). 

    PNG
    media_image1.png
    623
    618
    media_image1.png
    Greyscale
[AltContent: textbox (first end 
region)][AltContent: arrow][AltContent: textbox (second end 
region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (fulcrum body: i.e. pin coupling lever 114 to clevis 115 of aft engine mount 113)][AltContent: textbox (fulcrum region)][AltContent: arrow]
It is noted that the claimed “thrust link-lever arm” is not interpreted as requiring a pivoting feature (see applicant’s par. 56 stating that thrust link-lever 402 may be pivotably coupled to fulcrum body 420 or alternatively lever 402 and fulcrum body 420 may form a monolithic body).  However the thrust lever arm 114 of Dezeustre can pivot about fulcrum body of engine mount 113 shown in fig. 2 above. Pivoting movement is limited in case of failure of a thrust link (100 or 100a) as discussed in par. 132.  This is also discussed regarding lever arm 150 of forward engine mount 151 wherein pivoting is explicitly stated, see pars. 144 and 145.

    PNG
    media_image3.png
    361
    542
    media_image3.png
    Greyscale
[AltContent: textbox (axis of rotation)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (offset)][AltContent: arrow][AltContent: textbox (fulcrum position)][AltContent: arrow][AltContent: textbox (fulcrum region)][AltContent: arrow]

Regarding claim 7, Dezeustre discloses the fulcrum position (see fig. 4 above) is a fixed position (the fulcrum position on the lever arm 113 is fixed at the center of the lever arm 113, the center being the fulcrum position; see discussion axis through center of lever arm 113 in par. 121; axis here is considered a structure such as the fulcrum body pin shown in fig. 2 above, the pin being attached to clevis 115 of engine mount beam 113, see par. 122).
Regarding claim 14, Dezeustre discloses the fulcrum position is selected at least in part to balance a bending moment in an engine frame of a turbomachine.  Use of pairs of thrust link rods (111, 111a) and (112, 112a) and thus the location of the fulcrum position of thrust link-lever 113 reduces the bending moment on the engine main housing 35 (see fig. 8) or exhaust housing that each from portions of the engine because no suspension arrangement is located thereon and thus exhaust frame for example has reduced bending created by forces and the resulting moments acting on the engine (see par. 195).  Also the configuration of the “doubled” thrust links (111, 111a) are designed to reduce distortion (i.e. bending) of the engine intermediate, main and fan casings that frame and support the engine (see abstract, pars. 10-12, 15), the distortion created by forces acting on the engine and the resultant moments of these forces (see abstract and par. 17).
Regarding claim 20, Dezeustre discloses an engine assembly (1; see fig. 1) secured to an aircraft (title), the engine assembly, comprising: an aircraft engine (2; see fig. 8) comprising a forward frame (31; see fig. 1) and an aft frame (30, see fig. 2 above); an engine support structure (10, 12, 14; see fig. 1, and fig. 2 above) of an aircraft (title), the engine support structure (10, 12, 14; see fig. 1, and fig. 2 above) defining a location (pylon 10 connects engine to aircraft; see par. 4) for mounting the aircraft engine to the aircraft; a forward engine mount (151, see fig. 1) connecting (see fig. 1) the forward frame (30, 31; see fig. 1) of the engine to the engine support structure (10, 12, 14; see fig. 1, and fig. 2 above) of the aircraft; an aft engine mount (113; see figs. 2 and 4 above) connecting (see fig. 2A above) the aft frame (30, see fig. 2 above) of the engine to the engine support structure (10, 12, 14; see fig. 1, and fig. 2 above) of the aircraft; and a thrust mount assembly (111, 111a, 113, 114; see figs. 2 and 4 above, and fig. 3), comprising: a thrust link-lever (114; see figs. 2 and 4 above) having a first end region (see fig. 2 above), a second end region (see fig. 2 above), and a fulcrum region (see figs. 2 and 4 above) disposed between the first end region and the second end region (see fig. 2 above); a first thrust link (111, see figs. 2 and 4 above) coupled (see fig. 2 above) or couplable to the first end region; a second thrust link (111a, see figs. 2 and 4 above) coupled (see figs. 2 and 4 above; and fig. 3) or couplable to the second end region; and an aft engine-mount (113; see figs. 2 and 4 above; engine mount 113 connects engine 2 to rigid structure 14 of pylon 10 portion 12) comprising a fulcrum body (see fig. 2 above), the thrust link-lever (114; see figs. 2 and 4 above) coupled or couplable to the fulcrum body of the aft engine-mount (113; see figs. 2 and 4 above) at a fulcrum position (location where wherein the pin of fulcrum body goes through thrust link- lever 114) of the thrust link-lever, wherein the fulcrum position of the thrust link-lever is laterally offset (fulcrum position is laterally offset from engine 2 rotational axis (dashed line in fig. 9), i.e. the away from page in the Y direction and away from pylon 10 in fig. 9; this is also shown in annotated fig. 4 above) and/or laterally adjustable relative to an axis of rotation (see fig. 4 above) of the aircraft engine (2; see fig. 8).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
thrust link levers: US 20090294580, US 20090200419, US 20100127117, 20040251380, 201001169261, 20030066928, 20190032518, 20100181419, 20080169377; and
similar configuration to Dezeustre cited above: 20140217234.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741